Citation Nr: 0500973	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for defective hearing 
in the left ear.

4.  Entitlement to service connection for hyperlipidemia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1988 to November 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the current appeal a number of other 
actions have taken place.  Service connection is now in 
effect as follows (none of which issues are now part of the 
current appeal): carpal tunnel syndrome (major), rated 10 
percent disabling; patellofemoral syndrome of the right knee, 
rated as 10 percent disabling; chronic sinusitis with 
rhinitis and sinus cyst, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; irritable bowel 
syndrome, rated as 10 percent disabling; and residuals of 
fractured left ulna (minor) and high frequency hearing loss 
in the right ear, each rated as noncompensably disabling.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place for 
an equitable resolution of the pending appellate issues.

2.  Any pre-service left knee problems increased in pathology 
during service beyond what might be naturally expected; the 
chronic left knee disability he now exhibits may reasonably 
be attributed to service.  

3.  Shin splints were first demonstrated on repeated 
occasions in service and must be reasonably considered to 
have continued as a chronic problem since service.

4.  The veteran does not demonstrate defective hearing in the 
left ear. 

5.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations; it has not been 
shown that the veteran had any disability associated with 
hyperlipidemia of service origin.  


CONCLUSIONS OF LAW

1.  A chronic left knee disorder was incurred in/and or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304, 3.306 (2003).

2.  Bilateral shin splints were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2003).

3.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303. 

4.  Defective hearing in the left ear was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that he is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit his claim.  
To some extent, and to ensure that there was a comprehensive 
evidentiary record, the veteran has provided copies of 
additional records which should have been but were not in the 
file. 

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of these issues at present without detriment to the due 
process rights of the appellant.  

Should the veteran be able to provide additional evidence as 
to chronic post-service chronic disorders as a result of 
elevated cholesterol or hearing impairment in the left ear, 
with a documented nexus to something in service, in the 
future, he is free to offer it at that time in the reopening 
of his claims.


Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 ; 38 C.F.R. §§ 3.307, 3.309 
(2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2003).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2003).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I. A chronic left knee disorder
Factual Background and Analysis

The veteran has claimed that he had trouble with both knees 
while at Peterson AFB, CO from May 1989 to January 1990; when 
stationed at Misawa AB Clinic in Japan from January 1990 to 
January 1993, and at Goodfellow AFB Clinic from January 1993 
to November 1999. 

A report is of record from a private physician, dated in 
1982, to the effect that the then 14 year old patient 
complained of an aching pain in both knees.  Examination had 
shown problems only with the patellae, with bilateral 
patellar tendonitis and chondromalacia of the right knee.  X-
rays had not shown osteochondritis dissecans or other 
abnormalities.  He was placed on an exercise program and 
Motrin for several days to be changed to Ascription.  He was 
also given a brace.  

Another clinical report, which is difficult to read, but 
apparently developed before service and perhaps in 1987, 
showed that the veteran was having bilateral knee problems 
with some increase in symptoms in the right over the left.  
There was no history of injury.  The right knee would 
occasionally give way.

There is no documentation of any knee disability residuals at 
entrance into service.

Clinical notations are in the file from August 1992 when he 
experienced an injury to his left knee when in a bicycle 
accident.  He had abrasions as well as pain in the knee.  On 
examination, the left knee was tender with a slightly 
edematous area over the patellar area but the joint appeared 
stable.  Left knee contusion was diagnosed.

In April 1993, the veteran was seen for left knee pain.  
Examination showed some mild infrapatellar tendon tenderness.  
Activity limitation and pain medications were recommended.

He was seen again in April 1993 for a contusion to his left 
knee when playing ball.  Examination showed mild 
infrapatellar tenderness with edema, and some mild tenderness 
over the patellar ligament.  Bursitis/patellar tendonitis was 
diagnosed.  A patellar brace was to be continued and he was 
advised to take Indocin and Motrin, as prescribed.  There was 
to be a gradual return to routine activities.

Another clinical notation from April 1993 is to the effect 
that he hurt his left knee and was having left knee pain.  
Contusion was diagnosed.

Service medical records show that when evaluated for dental 
care in February 1994, the veteran gave a history of knee 
problems in the prior year.  

The veteran also visited the Goodfellow AFB Clinic in 
February 1994 with complaints of knee discomfort.  He had 
been running the night before and felt a sharp pain in both 
knees.  The pain had persisted and increased on full 
extension.  It was felt that he had a right hamstring strain.

On VA examination in February 2000, the veteran reported that 
he had knee injuries prior to service, but that after he got 
into service, the knee pain got much worse, particularly 
while at Peterson AFB where he arrived in 1998.  He said that 
he had then twisted both of his knees and was unable to walk 
very well so he was given a front office desk job in the 
interim.  He was also on crutches for a month.  Later, the 
pain got better but he was unable to run like he had before.  
He said that the knee pain ranged from 5-9 out of 10 on a 
weekly basis.  He used Motrin at bedtime and had been given a 
knee brace which held the kneecap, and he used this on 
occasion.  He said that the right knee was worse than the 
left, but weather changes and exercise would exacerbate the 
pain in both knees, particularly in the evenings before 
bedtime when he would notice the pain before going to sleep.  
On examination, motions were normal but the examiner was able 
to hear a cracking sound in both knees on flexion.  The 
examiner opined that he certainly had a history of bilateral 
knee problems but there was insufficient evidence to diagnose 
the current disability.

On VA examination in January 2003, the veteran noted a 
history of knee problems when running and now he had chronic 
pain, particularly in the right knee.  The examiner noted 
that his in-service medical reports showed a history of 
multiple treatments for patella femoral syndrome while on 
active duty.  X-rays showed no definite osseous involvement. 

From the outset, the Board finds the veteran to be entirely 
credible, and to the extent that clinical records are 
available, they are entirely consistent with his 
recollections and allegations.

Based on the overall evidence of record, and recognizing that 
the evidence is not entirely unequivocal, the Board finds 
that doubt is raised in this case that the veteran developed 
a chronic left knee disorder either in service, or that given 
that his pre-service problems had abated prior to service, 
that his left knee symptoms in service were a reflection of 
symptomatic progress beyond that normally expected from such 
a pre-service disability.  There is sound evidence that he 
continues to have the chronic problem; and resolving doubt in 
his favor, service connection is reasonably warranted. 

II. Bilateral shin splints
Factual Background and Analysis

The veteran has claimed that he was treated for shin splints 
when stationed in Misawa, Japan from June 1992 to January 
1993; and when he was at Goodfellow AFB from January 1993 
until November 1999.

Clinical records from when he was in Japan in July 1992 
showed that he had been walking on the beach and sustained a 
superficial laceration to the left foot.  Another entry for 
July 1992 noted that as long as he did not run, his feet and 
shin areas were all right; but he had developed pain in both 
shins as he started high-impact aerobics during leadership 
school.  Feet showed mild pronation and shins showed 
posterior medial border as being the area that hurt.  Shin 
splints were diagnosed.  Shoe inserts were recommended.

In an entry the date for which is unclear, but also while in 
Japan, he was seen for bilateral mild tenderness on the 
medial aspects of each tibia.  Bilateral shin pain for the 
prior week was identified and diagnosed as shin splints.

He was seen in October 1992 while still in Japan with 
complaints of having significant problems with his right 
shin.  On examination, there was moderate tenderness over the 
anterior aspect of the middle 1/3 of the tibia; and marked 
tenderness over the medial margin of the tibia.  Diagnosis 
was marked right shin splints secondary to over training.  
Various treatments including pain medication, and exercise 
limitations were recommended. 

An undated profile limitation, while he was in Japan, is of 
record showing that he was to do no running or jumping at 
all, and no walking in excess of 5-10 minutes because of the 
diagnosed shin splints.  

Service medical records show that in August 1994, he was seen 
with complaints in the left foot at the area of the 5th 
digit.  X-rays showed a comminuted, nondisplaced fracture of 
the distal aspect of the proximal phalanx of the left 5th 
toe.  Buddy taping of the toe was instituted and he was to 
use a hard shoe and restrict his activities for 3 weeks.

In August 1998, the veteran was seen at Goodfellow AFB clinic 
with complaints of pain in his left lateral foot after 
running.  This had been of gradual onset after an extended 
run about 3 days before.  The pain was located in the left 
lateral side of the foot, just proximal to the 5th metatarsal 
head.  Pain was present when standing or running, and 
resolved when his weight was taken off the  foot.  On 
examination, there seemed to be no tenderness over the 
peroneal tendon insertion.  

However, X-rays showed a small posterior calcaneal spur.  The 
diagnosis was made of left lateral peroneal tendonitis.  He 
was prescribed ice, rest and stretches, and told to decrease 
his activities.  He was to be rechecked in 2 weeks.

On VA examination in February 2000, the veteran reported his 
inability to run the 10 miles or so he had done regularly 
prior to 1998.  He said that he had then developed pain in 
both shins.  He said that he first had shin splints in 1992 
after which he was no longer able to run, of which he had 
done a lot prior thereto.  He said that now he would have 
exacerbations of shin splints about once a year.  Usually 
when he had an exacerbation of problems, he tried to stay 
away from running and exercise for a day and the problems 
would abate.  He said that he had had X-rays but these had 
not shown osseous damage.  He currently had no palpable shin 
pain.  The examiner concluded that he had a history of 
bilateral shin splints but insufficient (clinical) evidence 
to warrant the diagnosis of bilateral shin splints at 
present. 

On VA examination in January 2003, the veteran reported 
having had shin splints on running in service.  He still had 
problems if he had to run any distance and wore special soft 
shoes if he was going to be on a hard surface, either 
standing or walking.  He had bilateral shin splints when 
having undertaken prolonged running on hard surfaces.  He had 
now had to decrease his activities on account of the shin 
splints.  A history of bilateral shin splints was recorded in 
medical records but noted to not now be in an active 
condition.

From the outset, the Board would note that the veteran's 
history appears to be entirely credible, and to the extent 
that clinical records are available, they appear to reflect 
an accuracy in his reporting that is most helpful.  Based on 
the overall evidence of record, and recognizing that the 
evidence is not entirely unequivocal, the Board finds that 
doubt is raised in this case that the veteran developed shin 
splints in service; that he continues to have the chronic 
problem; and resolving doubt in his favor, service connection 
is warranted. 

III. Defective hearing in the left ear
Special Criteria

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

Factual Background and Analysis

Service connection is in effect for defective hearing in the 
right ear, as well as tinnitus.  

It has been alleged that the veteran was exposed to noise in 
service to include gunfire while in basic training and the 
noise of air drills in the dental offices in which he worked.  

Hearing tests in service did not reflect hearing loss in the 
left ear.

On the authorized VA audiological evaluation in February 
2000, pure tone thresholds, in decibels, in the left ear were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
20
25

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

On the authorized VA audiological evaluation in January 2003, 
pure tone thresholds, in decibels, in the left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

Accordingly, on review of the aggregate evidence of record, 
and notwithstanding the presence of already service connected 
hearing loss in the right ear and tinnitus, the Board must 
conclude that since audiometric testing in service, and 
since, has not demonstrated decibel losses in the left ear 
which constitute defective hearing as contemplated within 
pertinent regulations, cited above, service connection is not 
warranted.  

IV. Hyperlipidemia
Factual Background and Analysis

It has been argued that service connection is warranted for 
hyperlipidemia (high cholesterol or hypercholesterolemia).  
The veteran has stated that he was found to have elevated 
cholesterol before separation from service, and that when he 
went for an examination for unrelated problems after service, 
his test was again elevated.

On VA examination in February 2000, the veteran's laboratory 
studies showed cholesterol of 225 mg/diluted liter; 200 is 
shown as the outside range of normal.  Triglycerides were 
also shown as 400 mg/diluted liter, with 40-150 being 
considered normal.  Diagnosis was made of hyperlipidemia.

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood). 

In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record to suggest that the 
appellant's purported hyperlipidemia causes any impairment of 
earning capacity.  While hyperlipidemia may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  Nothing in the medical 
evidence reflects that the appellant has a current disability 
manifested by hyperlipidemia.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.


ORDER

Service connection for a left knee disorder and bilateral 
shin splints is granted.

Service connection for hyperlipidemia and defective hearing 
in the left ear is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


